Name: Commission Regulation (EEC) No 2724/80 of 22 October 1980 on the arrangements for imports into the United Kingdom of skirts (category 27) originating in Pakistan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 10 . 80 Official Journal of the European Communities No L 281 / 13 COMMISSION REGULATION (EEC) No 2724/80 of 22 October 1980 on the arrangements for imports into the United Kingdom of skirts (category 27) originating in Pakistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( ! ), as last amended by Regula ­ tion (EEC) No 1901 /80 (2), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of skirts (category 27) originating in Pakistan have exceeded the level referred to in para ­ graph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 Pakistan was notified on 4 August 1980 of a request for consultations ; whereas pending these consultations it is desirable to make the products in question subject to quantitative limitations for the year 1980 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Pakistan between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom of the category of products originating in Pakistan and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 , shipped from Pakistan to the United Kingdom between 1 January 1980 and the date of entry into force of this Regula ­ tion , which have not yet been released for free circula ­ tion shall be so released without delay subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place during that period . 2 . Imports of products shipped from Pakistan to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059 /78 . 3 . For the purposes of applying the provisions of paragraph 2 , the quantities of products shipped from Pakistan on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1980 . For the Commission Wilhelm HAFERKAMP Vice-President ( 1 ) OJ No L 365, 27 . 12 . 1978 , p. 1 . (2 ) OJ No L 185, 18 . 7 . 1980, p. 3 . No L 281 / 14 Official Journal of the European Communities 25. 10 . 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description MemberStates Units Quantitative limits from 1 January to 31 December 1980 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles, knitted or crocheted, not elastic or rub ­ berized : A. Outer garments and clothing acces ­ sories : II . Other Women's, girls ' and infants ' outer garments : B. Other : Women's, girls' and infants' (other than babies ') woven and knitted or crocheted skirts, including divided skirts UK 1 000 pieces 450